Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 7, 2022 have been fully considered but they are not persuasive.
 	Applicant argues that Hori, albeit disclosing that geosteering can be based on knowledge gained regarding drilling characteristics, does not teach how such data is obtained.  More specifically, Applicant argues that the drilling characteristics noted by Hori is known information and not information obtained from the pitch-catch and/or pulse echo sensors.  The argument is not convincing since Hori does suggest an arrangement using various pitch-catch and/or pulse echo sensors to provide the downhole data indicative of formation evaluation and drilling parameter (characteristics) (see col. 5, lines 49-52).
	The argument that Robbins provides all what is lacking from Hori is not entirely correct.  Robbins is applied for its teaching of using an acoustic pulse echo arrangement using first and second received signals for formation evaluation (bed boundaries).  One of ordinary skill in the art would find such an arrangement useful in Hori’s system/method for providing data indicative of not only formation evaluation but also drilling parameters or characteristics.
Finally, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hori suggests using acoustic pulse echo and/or pitch catch arrangements for determining formation characteristics and drilling characteristics.  Robbins merely discloses an acoustic pitch catch or pulse echo arrangement that may be used.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 6-8, 10-18, 20, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al (‘668) in view of Robbins et al (‘643) and Pelletier et al (‘067).
	Hori et al discloses a system and method for geo-steering in a wellbore.  Col. 5, lines 45-55 specifically suggests using various arrangements of acoustic pitch-catch sensors and/or pulse-echo sensors and downhole or uphole processing to provide geo-steering inputs for steering the well string according to knowledge gained regarding formation and/or drilling characteristics.
	The difference between claims 1 and 11 and Hori et al is the claims (a) do not detail the specifics of the pitch-catch sensors used for gaining knowledge of the drilling characteristics, and (b) do not disclose that the characteristic of drilling is indicative of a rate of penetration, a depth, a rotational velocity, an arc length and a toolface.
Per difference (a), Robbins et al discloses an improved downhole pitch-catch geo-steering method and system for measuring a formation characteristic of the earth's subsurface (see col. 2, lines 42-63).   The system includes a downhole tool (see Fig. 8, col. 19, lines 11+) having an active measurement system (25a) including a receiver (R), a first transmitter (T), and a second transmitter (T), a controller (microprocessor, 150) in communication with the first transmitter and the second transmitter, the controller configured to control the first transmitter and the second transmitter to transmit a first transmitted signal from the first transmitter and a second transmitted signal from the second transmitter, where the receiver is arranged to receive a first received signal from the first transmitted signal and a second received signal from the second transmitted signal, and a processor (165) configured to determine a characteristic of the formation (bed boundaries) from the first received signal and the second received signal.
Per difference (b), Pelletier teaches (col. 1, lines 38 and 50 and col. 3, line 58 – col. 4, line 37) the types of characteristics of drilling commonly measured within a wellbore.  These characteristics of drilling include bit rotational speed and rate of penetration.
Therefore, it would have been obvious to one of ordinary skill in the art to use the improved pitch/catch sensor arrangement and processor of Robbins et in the method/system of Hori et al to determine not only a characteristic of the formation but also a characteristic of drilling.  In view of Pelletier et al, one of ordinary skill in the art would know that the characteristic of drilling used in Hori et al would include bit rotational speed and/or rate of penetration.  Claims 1 and 11 are so rejected.
Per claims 6 and 16, see Robbins et al, Fig. 2A.
Per claims 7 and 17, see Robbins et al, Fig. 8.
Per claims 8 and 18, see Robbins et al, col. 10, lines 21-23.
Per claims 10 and 20, see Robbins et al, col. 2, lines 46-63.
Per claims 27 and 28, see Robbins et al, col. 5, lines 10-12.

5.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al (‘668) in view of Robbins et al (‘643) and Pelletier et al (‘067), as applied to claims 1 and 11 above, and further in view of the PG-Publication to Wang (‘101).
	Per claims 9 and 19, Wang teaches (see paragraph 0053 and claim 6) logging-while-drilling tool embodiments where first and second transmitters transmit signals having different frequencies such that it would have been obvious to one of ordinary skill in the art to have modified Hori et al to transmit signals from the two transmitters at different frequencies so as to be able to differentiate the two received signals.

Allowable Subject Matter
6.	Claims 21-26 are allowed.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl